       Case 1:17-cv-08438-ER Document 3 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KERRY INGREDIENTS &
FLAVOURS LIMITED,
                             Plaintiﬀ,
                                                                ORDER
               – against –
                                                            17 Civ. 8438 (ER)
ECT TRANSPORT LTD., AGILITY
LOGISTICS (SHAGHAI) LTD, and
AGILITY LOGISTICS CORP.,
                             Defendants.


RAMOS, D.J.:
       Plaintiﬀ ﬁled the instant action on November 1, 2017. Doc. 1. No activity has

taken place since then. On April 6, 2020, the Court ordered Plaintiﬀ to show good cause
by May 1, 2020 for why service in this action was not completed within 90 days. Doc. 2.
More than three months have passed without a response. For the below reasons, the
Court dismisses Plaintiﬀ’s action for failure to execute service under Federal Rule of
Civil Procedure 4(m).
       “If a defendant is not served within 90 days after the complaint is ﬁled, the court

— on motion or on its own after notice to the plaintiﬀ — must dismiss the action without
prejudice against that defendant or order that service be made within a speciﬁed time.”
Fed. R. Civ. P. 4(m) (emphasis added).
       Given that over two years have passed since the ﬁling of the complaint in this
action, and given that Plaintiﬀ has failed to respond to the Court’s warning of the
consequences of failure to serve or provide good cause for the lack of service, the Court
         Case 1:17-cv-08438-ER Document 3 Filed 08/31/20 Page 2 of 2




DISMISSES Plaintiﬀ’s action without prejudice. fe Clerk of Court is respectfully
directed to terminate any pending motions and to close the case.


It is SO ORDERED.


Dated:    August 31, 2020
          New York, New York

                                                        EDGARDO RAMOS, U.S.D.J.




                                            2
